Honorable J. 0. Duncan            Opinion NO. ww-659
District-County Attorney
Upshur County                     Re:   Questions relating to
Gilmer, Texas                           the title and use of
                                        land transferred and
                                        conveyed to the County
                                        of Upshur by House Bill
                                        862 of the 56th Legis-
                                        lature.
Dear Mr. Duncan:
          In a recent opinion request of this office you
write concerning the status of 81 acres of land conveyed
to Upshur County by House Bill 862, Acts, 56th Legisla-
ture, R.S., 1959. Specifically you ask:
          "1 . Does Upshur County hold title to the
     81 acres in question?
          "2 . Does such title carry with it the
     right to lease said land for oil and gas pur-
     poses?W
           It is too well settled to cite authority that
county business affairs are run by the Commissioners Court
and that said Commissioners Court Is a court of limited
jurisdiction. In the instant situation Article 542lp,
Vernon's Civil Statutes,  provides authority for the Commis-.
sioners Court to execute mineral leases on an and all
land which may be owned by a county. Artic-ads
in part as follows:
          "Section 1. Political subdivisions which
     are bodies corporate with recognized and de-
     fined areas, are hereby authorized to lease for
     mineral development purposes any and all lands
     which may be owned by any such political sub-
     division.
Honorable J. 0. Duncan, P. 2 (~-6%)


         “Sec. 2. The right to lease ~such land shall
    be exercised by the governing board, the commission
    or commissioners of such political subdivision which
    are by law constituted with the management, control,
    and supervision of such subdivision, and when in the
    discretion of such governing body they shall deter-
    mine that it is advisable to make a lease of any
    such lands belonging to such district or subdivision,
    such governing body shall give notice of its inten-
    tion. . .
         "Sec. 3. The fact that political subdivisons of
    the State have lands owned, held, and used for public
    purposes but which purposes will not be hindered or
    interfered with by the development of said land for
    mineral purposes, and that some of said lands have
    the possibilities of mineral therein and that devel-
    opment of said lands for mineral purposes is neces-
    sary in order to conserve said mineral estate and
    prevent the loss thereof, create an emergency and
    an imperative public necessity. . .W (Emphasis
    added.)
          From the foregoing quote it is evident that a county
has authority to lease for mineral development lands which it
owns in fee and which are devoted to a public purpose.
          The 81 acres of land about which you ask were ac-
quired by Upshur County under the provisions of House Bill
No. 862. House Bill No. 862 reads as follows:
          "AN ACT providing for the transfer of title
     to certain lands from the State of Texas now under
     the jurisdiction and control of the Texas Youth
     Council, to the County of Upshur, aggregating 81.
     acres of land, more or less, including buildings,
     structures, improvements, and appurtenances, and
     being a part of the original tract of land com-
     posing   the Dickson Colored Orphanage, for the
     purpose OI a public park; repealing all laws and
     parts of laws in conflict herewith; providing a
     saving clause, and declaring an emergency.
          "BE IT ENACTED BY THE LEGISLATURE OF THE
     STATE OF TEXAS:
          "Section 1. The title to and control of that
     certain tract of land aggregating 81 acres, more
Honorable J. 0. Duncan, p, 3 .(w-659)


     or less, owned by the State of Texas and now under
     the jurisdiction and control of the Texas Youth
     Council, including buildings, structures, improve-
     ments, and appurtenances, and being known as a
     part of the original tract of land composing the
     Dickson Colored Orphanage, in the County of Upshur,
     near the town of Gilmer, Texas, are hereby trans-
     ferred and conveyed to the County of Upshur for
     the creation, establishment and development of the
     Upshur County Park and Recreational Center.
          "Sec. 2. All laws and parts of laws in con-
     flict herewith are hereby repealed to the extent
     of such conflict.
          "Sec. 3. If any section, subsection, sentence
     or clause or phrase of this Act shall be held uncon-
     stitutional for any reason, such facts shall not ef-
     fect the remaining portions hereof.
          "Sec. 4. The need of the transfer of the land
     described in this Act to the County of Upshur in
     order to facilitate its program of the development
     of its parks and recreational program, creates an
     emergency and an imperative public necessity that
     the Constitutional Rule requiring bills to be read
     on three several days in each House be suspended;
     and said Rule is hereby suspended, and this Act shall
     take effect and be in force from and after its pas-
     sage, and it is so enacted."
          We feel that House Bill 862 is too clear to require
construction. Title to the property in question to the extent
of the State's interest therein is transferred or conveyed
by the State to the County. However, the State Legislature
has imposed upon Upshur County the Duty to commit the use of
this land to the development of Upshur County park and recre-
ational center. By the provisions of Article 5421p, counties
are authorized to lease for mineral development lands which
they hold in fee and are devoted to public purposes, where
such public purposes will not be hindered or interfered with
by the development of said lands for minerals. The under-
lined quote from the emergency clause of Article 5421~
clearly establishes this point. Therefore, we answer your
first inquiry, "yes", Upshur County does hold title to the
81 acres of land described In House Bill 862.
          In answer to your second question, Upshur County
has the right to lease the 81 acres of land for oil and gas
Honorable J. 0. Duncan, Pa 4 (WW-659)


purposes so long as the use of this land for park purposes
is not hindered or interfered with by the development of said
land for minerals.
          We do not here pose upon any question Involving the
disposition or use of the proceeds from the minerals.
                             SUMMARY
          Upshur County holds title to 81 acres of land
     conveyed by House Bill 862, Acts, 56th Legislature,
     R.S., 1959. Upshur County has the right to lease
     said land for oil and gas purposes so long as the
     use of the land for park purposes is not hindered
     or interfered with by the development of said land
     for minerals.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas



                                        Assistant
MR:ljb
APPROVBD:
Opinion Committee
L. P. Lollar, Chairman
Watson Arnold
Grundy Williams
Jay Howell
Marietta Payne
RE7rIBWEDFOR THE ATTORNEY GENERAL
BY
       W. V. Geppert